PER CURIAM.
The defendant, Rodney Brockley, appeals his convictions for lewd assault and first degree burglary with assault or battery. We affirm his convictions without comment, but we are compelled to strike one condition of probation.
Condition thirteen requires the defendant to “waive extradition should a violation of supervision occur.” We strike this condition because it is a special condition which was not orally pronounced. See McDaniels v. State, 679 So.2d 840 (Fla. 2d DCA 1996). The defendant asserts that conditions four and twelve must also be stricken for the same reason. We disagree. Conditions four and twelve are verbatim quotes from the form order of probation added to Florida Rule of Criminal Procedure 3.986. Pursuant to State v. Hart, 668 So.2d 589 (Fla.1996), we affirm the imposition of these conditions of probation.
We, therefore, strike condition thirteen. Otherwise, we affirm the convictions and sentences.
THREADGILL, C.J., and PATTERSON and FULMER, JJ., concur.